Citation Nr: 1622989	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hand disorder other than polyarthritis.
 
2.  Entitlement to service connection for a left hand disorder other than polyarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 through September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board previously remanded this matter in July 2013.  

In the Board's June 2013 decision, the issues of whether new and material evidence was received to reopen previous claims for service connection for right and left knee disorders other than polyarthritis were referred to the agency of original jurisdiction (AOJ) for appropriate action.  It does not appear that any action has yet been taken on those claims.   Thus, they are again referred to the AOJ for action.


FINDING OF FACT

The Veteran incurred right and left fifth finger deformities during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disorder other than polyarthritis--specifically for deformities of the right fifth proximal interphalangeal joint--have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a left hand disorder other than polyarthritis--specifically for a boutonniere deformity consistent with remote trauma of the left fifth proximal interphalangeal joint--have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a bilateral hand disorder other than polyarthritis, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a bilateral hand disorder other than the already service-connected polyarthritis affecting various joints including the hands.  The Board notes that the fifth finger deformities discussed below are separate disabilities from any diagnosed polyarthritis affecting the hands.  Indeed, the record shows that during an October 1991 VA examination, the fifth finger deformities were present but imaging of the hands was negative.  In any event, the Veteran contends that he injured his hands while climbing a track on a military personnel vehicle.  During a June 1988 Medical Board hearing during his active duty service, he stated that he popped the fifth finger on his right hand out of joint.  During a March 2000 VA examination, he reported that he suffered dislocation injuries to the fingers on his left hand.

Service records show that during a June 1988 Medical Evaluation Board hearing, the Veteran testified as to an onset of problems involving his left and right little fingers in service.  Specifically, he testified that he hurt the right little finger while climbing up on a track in 1979, stating that it "went out of joint."  He stated an onset of problems with the left little finger around 1983 and testified that it "popped out of joint."  During the hearing the bilateral finger deformity was referred to as camptodactyly, and on a June 1988 separation examination, the bilateral finger deformity was objectively noted.

During a post service VA examination in October 1991, physical examination revealed flexion deformity of the fifth fingers which the Veteran attributed to injury on a personnel vehicle.  Subsequent VA examination reports document similar reports by the Veteran as to the onset of his left and right little finger deformities and, following examination of the Veteran and review of October 2000 imaging of the left hand, a June 2002 VA examiner assessed posttraumatic deformity of the left 5th proximal phalanx; traumatic flexion deformities of the 5th proximal interphalangeal and distal interphalangeal joint of the left hand; and traumatic flexion deformity of the proximal interphalangeal joint of the right hand.

In September 2013, the Veteran was afforded a VA examination pursuant to which a VA examiner observed a boutonniere deformity consistent with remote trauma of the left fifth proximal interphalangeal joint.  He also observed lesser deformities of the right fifth proximal interphalangeal joint which, given the history, he found to be more likely something other "than a congenital defect."  Following examination of the Veteran and a review of the record, he opined that it is at least as likely as not that the posttraumatic arthropathy of the Veteran's fifth finger deformities was sustained during his active service.  The examiner detailed the Veteran's medical history, including treatment in service, and noted that no fifth finger deformities were noted upon entrance in early military records.  The examiner also noted that the left fifth finger is consistent with a missed central slip injury of the fifth finger during service with training exercises.  He explained that that injury can cause early impairment with relatively little pain but can progress to a long-term permanent flexion deformity, "boutonniere type."  

The September 2013 opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Significantly, there are no contrary medical opinions of record.  The opinion is also consistent with prior findings of traumatic deformities of the fifth fingers of the hands, as well as the Veteran's competent June 1988 testimony in service that his deformities began in service, including following injury.

Although VA regulations provide that "the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided," this rule prohibits the pyramiding of ratings or evaluations for the same manifestations and is not relevant to whether service connection may be granted for different disabilities even if the manifestations from those disabilities may not be distinguishable for rating purposes.  38 C.F.R. § 4.14.  Therefore, given the probative opinion provided by the September 2013 VA examiner regarding the diagnosed bilateral fifth finger deformities, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral hand disorder other than polyarthritis is warranted.


ORDER

Service connection for a right hand disorder other than polyarthritis--specifically for deformities of the right fifth proximal interphalangeal joint--is warranted.

Service connection for a left hand disorder other than polyarthritis-specifically for a boutonniere deformity consistent with remote trauma of the left fifth proximal interphalangeal joint--is warranted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


